SHELL COMPANY OF CALIFORNIA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  GOLD SHELL STEAMSHIP CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  SILVER SHELL STEAMSHIP CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Shell Co. of California v. CommissionerDocket Nos. 22539, 24551, 22530, 22537, 22538.United States Board of Tax Appeals10 B.T.A. 1324; 1928 BTA LEXIS 3910; March 12, 1928, Promulgated *3910 *1324  ORDER DENYING PETITIONERS' MOTIONS In each of the above entitled proceedings the respondent, on the sixtieth day after service on him of a copy of the petitioner, filed with the Clerk of the Board a request for an extension of time within which to answer or to move in respect of the petitions.  Said requests were endorsed "Granted" by a Member of the Board on days varying from the sixty-second to the sixty-ninth day after service of copies of the petitions on the respondent, which action was taken ex parte. In each case a copy of the request for extension, after being granted, was mailed to the petitioner, who thereupon filed a motion asking that the Board set aside its action in granting an extension of time to respondent to answer, and further that the Board render its decision finding all the facts alleged in the petition to be true and adjusting and redetermining petitioner's tax liability as prayed in the petition.  Within the time asked for in the request for extension of time, the respondent filed his answer in each case.  The petitioner in each case thereafter filed a motion to strike the answer filed.  *3911  The matter of granting the respondent additional time in which to answer being within the discretion of the Board, as decided in , it is ORDERED that petitioners' motions in each of these proceedings be and are hereby denied, and that proceedings be restored to the general calendar for hearing in due course.  By the Board: (Signed) C. ROGERS ARUNDELL, Member, United States Board of Tax Appeals.Dated March 12, 1928.  STERNHAGEN, VAN FOSSAN, and MURDOCK dissent.